Citation Nr: 1641154	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the time between May 20, 2002 and September 25, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1968 to October 1992.

This claim comes before the Board of Veteran's Appeals (Board) after the Veteran applied for increased disability ratings for several disabilities on May 20, 2002. During the adjudication of these claims, the Veteran's representative stated in a July 2010 informal hearing presentation that the Veteran had met the schedular requirements for TDIU since May 20, 2002 and that he "retired due in large part to his service-connected conditions in 2005."  In response to this statement, the Board inferred the claim for TDIU at issue here under the principles of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the claim for TDIU for additional development.

In March 2015 the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida granted the Veteran's claim for TDIU, effective September 22, 2014.  However, because this did not constitute a full grant of the benefit sought, the Veteran's claim for TDIU remains on appeal and is now before the Board for further appellate consideration.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

This claim has been before the Board on several different occasions, and it was last before the Board in January 2016, at which time it was remanded for additional development regarding the Veteran's work history.  That development having been completed, the claim is once again before the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  



FINDINGS OF FACT

1. The Veteran was last employed on January 14, 2010.

2. The Veteran's combined disability rating for all service-connected disabilities has been 100 percent since September 26, 2002.

3. The record contains no evidence as to the Veteran's work history between May 20, 2002 and September 25, 2002.


CONCLUSIONS OF LAW

1. The issue of TDIU is moot after September 26, 2002.

2. The requirements for TDIU have not been met for the period between May 20, 2002 and September 25, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

With respect to the Veteran's claims, VA has met all statutory and regulatory provisions to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In reaching this conclusion, the Board has reviewed the previous remands to ensure compliance with those orders.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  However, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

As discussed above, this claim has been remanded by the Board on several occasions.  The first of these remands was in September 2012, at which time the claim was remanded as being inextricably intertwined with a claim relating to a cardiac disorder, which was also previously before the Board.  That claim was finally decided by the Board in January 2016.  

In July 2013 this claim was remanded by the Board in order for the RO to properly issue a supplemental statement of the case, as required by regulations.  The claim was then again remanded in October 2013 in order for the Veteran to be afforded a VA examination to assess his functional abilities and limitations relative to his service-connected disorders, and in August 2015 the claim was remanded by the Board as inextricably intertwined with another claim later decided by the Board.  Finally, this claim was remanded by the Board in January 2016 in order to seek evidence from the Veteran regarding his work history.

A review of the claims file indicates that all of the Board's prior remand directions have been complied with to a substantial degree.  All directed supplemental statements of the case have been issued, and the Veteran has been examined by a VA medical professional in August 2014 relative to the functional impact of his service-connected disabilities.  This examination involved a review of the Veteran's claims file, as well as an interview with the Veteran and a direct examination of the Veteran.  The resulting report of this examination also substantially answers all questions posed by the Board in the October 2013 remand.  

Finally, the Board notes that in March 2016 the RO provided the Veteran with the appropriate forms to report his work history and asked him to provide information for the time period identified by the Board.  Since that time, the Veteran has not provided such evidence.  This failure does not; however, prevent VA from complying with the Board's order.  Rather, the Board ordered VA to ask the Veteran to complete the appropriate form.  VA complied with that order in a March 2016 letter to the Veteran, and the record contains no evidence to suggest that this letter did not reach the Veteran.  Accordingly, the Board finds that VA has satisfied all duties to notify and assist the Veteran, including all duties to comply with the directive of a prior remand of the Board, and so the Board may proceed to a final decision on this claim.

II. Analysis

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching this conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Furthermore, substantially gainful employment has been defined as work that is not marginal in nature and which provides the individual with income in excess of the poverty threshold.  See Faust v. West, 13 Vet. App. 342 (2000).

Furthermore, TDIU ratings may be assigned on both a schedular and extraschedular basis.  Schedular TDIU ratings are appropriate when , in the judgment of the rating agency, the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has either one service-connected disability rated at 60 percent or more or a combined disability rating for all service-connected disabilities of 40 percent or more.  See 38 C.F.R. § 4.16(a).

Extraschedular TDIU ratings are appropriate when the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  However, extraschedular ratings are only appropriate when the Veteran fails to meet the percentage standards required for a schedular rating.  See 38 C.F.R. § 4.16(b).

However, claims for TDIU may be rendered moot when the Veteran's combined disability rating for all service-connected disabilities is 100 percent, as the Veteran is in receipt of the highest disability rating.  A claim for TDIU is not, however, moot when the Veteran may still be eligible for special monthly compensation under 38 U.S.C.A. § 1114(s), which requires the Veteran to have a single service-connected disability rated as 100 percent disabling.  

In this case, the Veteran is service connected for over 20 separate disability manifestations.  As was discussed above, on May 20, 2002 the Veteran submitted a claim for increased ratings of several of these disability manifestations.  To that end, the Court of Appeals for Veterans Claims has held that a claim for TDIU is implicit in a claim for an increased rating, as a TDIU rating represents only another avenue to an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447.  It was on this basis that the Board characterized the matter at hand as a separate issue.  Accordingly, this claim for TDIU dates to May 20, 2002, and the relevant question in this claim is whether the Veteran has satisfied the requirements for either a schedular or an extraschedular TDIU rating since the submission of his claim.  See Rice, 22 Vet. App. 447; 38 C.F.R. § 3.400.

A review of the Veteran's claims file indicates that since May 20, 2002 the Veteran's combined disability rating has been 80 percent or higher.  Specifically, the Veteran's combined rating was 90 percent as of May 20, 2002.  The Veteran's combined rating was then reduced to 80 percent effective September 22, 2002, and it was again increased to 90 percent effective September 23, 2002.  The Veteran's combined rating was then increased to 100 percent as of September 26, 2002, where it has remained.  As such, it is quite clear that the Veteran's disability rating since May 20, 2002 has been of sufficient value to warrant a schedular TDIU rating, so long as the claims file sufficiently evidences an inability to secure or follow substantially gainful employment. 

However, the issue of a TDIU rating is moot in this case as of September 26, 2002.  At that time the Veteran was in receipt of a 100 percent combined disability rating.  Furthermore, the Veteran received special monthly compensation under 38 U.S.C.A. § 1114(s) from that date until February 1, 2004 and again from September 22, 2014 to the present.  As such, during those periods the Veteran received the maximum available benefit.  Additionally, a review of the claims file in this case finds no evidence or argument from the Veteran that any one of his service connected disability manifestations, standing alone, prevents him from securing and following substantially gainful employment.  Put differently, the Veteran is not claiming that any single disability has warranted a TDIU rating, as would be relevant for the issue of special monthly compensation.  Rather, the Veteran in this case claims that the combined effect of his service-connected disability manifestations renders him unable to secure and follow employment so as to warrant a TDIU rating.  That being the case, the Veteran stands to receive no additional benefits under this claim after September 25, 2002, and so the relevant issue in this case is whether the Veteran has demonstrated an inability to perform substantially gainful employment between May 20, 2002 and September 25, 2002.  

The Board need not decide any matters relating to an extraschedular TDIU rating because 38 C.F.R. § 4.16(b) clearly states that such ratings are only appropriate when the Veteran "fail[s] to meet the percentage standards set forth in paragraph (a)", which concerns schedular TDIU ratings.  Because the Veteran clearly met the percentage requirements for a schedular rating since May 20, 2002, an extraschedular TDIU rating is not appropriate.

In deciding this issue, the Board reiterates its duty to provide the Veteran with the benefit of the doubt on any issue material to the determination of this matter for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

That said, the Board has thoroughly reviewed the evidence in this case, including the submissions of the Veteran with respect to his work history.  In August 2010 the Veteran submitted a statement which reported his work history back to January 1, 2005.  Specifically, the Veteran reported that from January 1, 2005 to June 30, 2010 he was self-employed at a position which he worked two to four hours per week and which earned him no more than $1,000.00 per month.  The record also indicates that after June 30, 2010 the Veteran was no longer employed, given the statement of his representative in July 2010.

In January 2016 the Board remanded this claim in order to seek evidence regarding the Veteran's employment history prior to January 1, 2005.  Specifically, the Board ordered VA to provide the Veteran with a VA Form 21-8940 with a request that the Veteran provide his work history for the period between May 20, 2002 and September 25, 2002.  This request was made in light of the fact that the Veteran's claims file does not contain any evidence that the Veteran was not, in fact, working during this period.   

Subsequent to the Board's remand directive, VA provided the Veteran with a copy of VA Form 21-8940 on March 2, 2016 with a request that the Veteran provide information during the relevant period.  To date, this form has not been completed and returned by the Veteran.  As such, the record still contains no evidence to indicate that the Veteran was, in fact, not working between May 20, 2002 and September 25, 2002.  

As stated above, 38 C.F.R. § 4.16(a) requires that when the Veteran satisfies the above discussed percentage requirements, the record must show, in the judgement of the rating agency, that the Veteran is unable to secure and follow substantially gainful employment.  The requirement that the Veteran be unable to follow substantially gainful employment indicates that a veteran cannot be actually employed at a substantially gainful occupation at the time he or she receives a TDIU rating.  Accordingly, evidence to indicate that the Veteran was not actually employed at such a position is a critical component of the Veteran's duty to substantiate his claim for TDIU during the period of May 20, 2002 to September 25, 2002.  

In this case, the record contains no information of any kind with respect to the Veteran's work history prior to 2005.  In fact, even the July 2010 statement of the Veteran's representative states only that the Veteran retired from his service-connected conditions in 2005.  Furthermore, the record contains no evidence to suggest that the Veteran was unemployed during this period, particularly given that the Veteran continued to be employed, to some extent, as of January 2005, as was consistent with the statement of the Veteran's representative that the Veteran retired in 2005.  Accordingly, the Board finds insufficient evidence upon which to conclude that during the period from May 20, 2002 to September 25, 2002 the Veteran was unable to secure and follow substantially gainful employment, and for that reason the Veteran's claim for TDIU must be denied.  


ORDER

A total disability rating based on individual unemployability from May 20, 2002 to September 25, 2002 is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


